DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 13, 15 and 17 are confusing and indefinite since it is not clear what considered to be the “minimum structural unit of the compound contained in the first layer (or second layer for claims 13, 15 and 17)”.  Also it is not clear how could the thickness of the first layer (or second layer) being equal or larger than the thickness of the structure unit containing the first layer (or second layer)?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13, and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Bowering (US 2016/0349412 A1) in view of the US patent application publication by Bowering et al (US 2005/0199830 A1). 
Bowering (‘412) teaches a mirror for extreme ultraviolet (EUV) mirror (110, Figure 2) that is comprised of a substrate (100), a multilayer film (110) provided on the substrate and configured to reflect extreme ultraviolet light and ca capping layer (120) provided on the multilayer film wherein the capping layer may include a first layer (150) containing compound such as ZrN, (please see paragraphs [0020] and [0031]), which is a compound of metal and Zirconium (Zr) that has a lower electronegativity (1.33) than Titanium (1.54) and a non-metal Nitride (N) and a second layer (160) arranged between the first layer and the multilayer film.  Bowering teaches that the second layer may comprise tantalum pentoxide (Ta2O5) that may have a density of 8.2 g/cm3.   This density is greater than the density of first layer of ZrN (i.e. 7.9 g/cm3).  
This reference has met all the limitations of the claims.  However this reference does not teach explicitly that the first layer of ZrN have a density that is lower than TiO2 (4.23 g/cm3).  Bowering et al (‘830) in the same field of endeavor teaches an EUV mirror that has a capping layer wherein the capping layer may comprise element such as calcium oxide (CaO) 
such that the compound has a metal calcium that has an electronegativity of 1.0 that is less than the electronegativity of Ti (1.54) and the CaO has a density of 3.34 g/cm3  that is less than the density of TiO2.  It would then have been obvious to one skilled in the art to apply the teachings of Bowering et al (‘380) to use suitable material for forming the capping layer.  Since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With regard to claims 2 and 3, Bowering et al (‘830) teaches that the first layer contains calcium oxide (CaO) that is a compound of group 2 element (Ca) and a non-metal oxygen (O), (please see paragraph [0049]).  
With regard to claim 5 and 6, Bowering et al (‘830) teaches that the first layer may contain a compound of calcium oxide (CaO) that is contained a metal of calcium (Ca).  
With regard to claim 7, Bowering (‘412) as shown in Figure 2, teaches that the thickness of the first layer (150) may be larger than the thickness of the second layer (160).  Bowering also teaches that the multiple cap layer is to protect the collector (30) with the EUV mirror without excessively decreasing in the overall reflectivity of the collector at the EUV wavelength (14.5 nm, please see paragraph [0029]).  This means one skilled in the art would have the knowledge to make the layer thicknesses of the first layer and the second layer, based on interference filter design, to have maximum transmission in the desired wavelength range (i.e. 13.5 nm).  Since Bowering in light of Bowering et al teaches that the first layer and the second layer include essential the identical materials as the instant application, this means the layer thickness of the first layer is greater than the layer thickness of the second layer, in order to achieve the maximum transmission in the wavelength range of EUV, as the instant application.  
	With regard to claim 8, the scopes of the claim are indefinite and unclear, the claim can only be examined in the broadest interpretation.  The first layer must have a thickness that equal to the structure unit of the compound contained in the first layer.  
	With regard to claims 9 and 10, Bowering (‘412) teaches that the capping layer (120, Figure 2) includes a plurality of pairs of the first layer (150) and the second layer (160) and the plurality of pairs are arranged on the multilayer film (110).  With regard to claim 10, as demonstrated in Figure 2, and for the same reasons stated in claim 7 above, the total thickness of the first layers (150) of the pairs is larger than the total thickness of the second layer (160) of the pairs.  
	With regard to claim 11, Bowering (‘412) teaches that the second layer contains the compound (Ta2O5, paragraph [0031]), that the compound is of a metal tantalum (Ta) that has a electronegativity of 1.5 that is lower than the electronegativity of Ti, (1.54) and a non-metal oxide (O).  
	With regard to claim 13, the scopes of the claim are indefinite and unclear, the claim can only be examined in the broadest interpretation.  The second layer must have a thickness that equal to the structure unit of the compound contained in the second layer.  
	With regard to claims 16, 18 and 19, Bowering (‘412) teaches that the second layer contains an oxide of tantalum, (Ta2O5, please see paragraph [0031]).  
With regard to claim 17, the scopes of the claim are indefinite and unclear, the claim can only be examined in the broadest interpretation.  The second layer must have a thickness that equal to the structure unit of the compound contained in the second layer.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowering and Bowering et al as applied to claim 1 above, and further in view of US patent application publication by Erhard et al (US 2014/0193635 A1).
The mirror for extreme ultraviolet light taught by Bowering in the combination of the teachings of Bowering et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 4, these references teach that the first layer may comprise oxide of the group 2 element but do not teach that the first layer may alternatively contains the boride f the group 2 element.  Erhard et al in the same field of endeavor teaches that calcium boride (CaB2) is a suitable material for protecting coating to against corrosion and oxidation of multilayer, (please see paragraph [0004]).  It would then have been obvious to one skilled in the art to apply the teachings of Erhard et al to alternatively use calcium boride as the capping layer for the benefit of art well-known suitable material as the capping layer.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.   

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowering or Bowering et al as applied to claims 1 and 11 above, and further in view of US patent application publication by Aleksandrovich et al (US 2019/0129299 A1) .
The mirror for extreme ultraviolet light taught by Bowering in the combination of the teachings of Bowering et al as described in claims 1 and 11 above has met all the limitations of the claim.  
With regard to claim 12, these references do not teach explicitly that the compound contained in the second layer has a polycrystalline structure.  Aleksandrovich et al in the same field of endeavor teaches capping layer (70, Figure 3) for an EUV mirror may have polycrystalline structure, (please see paragraph [0185]).  It would then have been obvious to one skilled in the art to apply the teachings of Aleksandovich et al to make the layer has polycrystalline structure to make the layer has the desired properties.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowering and Bowering et al as applied to claim 1 above, and further in view of US patent application publication by Van Zwol et al (US 2019/0011828 A1).
The mirror for extreme ultraviolet light taught by Bowering in the combination of the teachings of Bowering et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, these references do not teach that the second layer alternatively may contain one of a boride of a lanthanoid metal, a nitride of the lanthanoid metal and an oxide of the lanthanoid metal.  Van Zwol et al in the same field of endeavor teaches that the capping layer may comprise LaB6 or CeB6, (please see paragraph [0127]) which is a boride of a lanthanoid metal (La or Ce).  It would then have been obvious to one skilled in the art to apply the teaching of Van Zwol et al to alternatively use art well-known suitable materials such as boride of lanthanoid metal (LaB6 and CeB6) as the second layer of the capping layer.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Bowering (US 2016/0349412 A1) in view of the US patent application publication by Bowering et al (US 2005/0199830 A1).
Bowering (‘412) teaches an extreme ultraviolet light generating apparatus (please see Figure 1) that is comprised of a chamber (26, Figure 1), a target delivery system (24) for delivering target material in the form of liquid droplets (please see paragraph [0025]), wherein the target delivery system serves as the droplet discharge unit configured to discharge a droplet of a target substance into the chamber and a collector (30) comprises a mirror for extreme ultraviolet light  provided in the chamber.  Bowering (‘421) teaches that the mirror for extreme ultraviolet light including a substrate (100, Figure 2), a multilayer film (110) provided on the substrate and configured to reflect extreme ultraviolet light and a capping layer (120) provided on the multilayer film (110).  
Bowering (‘412) further teaches the capping layer may include a first layer (150) containing compound such as ZrN, (please see paragraphs [0020] and [0031]), which is a compound of metal Zirconium (Zr) that has a lower electronegativity (1.33) than Titanium (1.54) and a non-metal Nitrogen (N) and a second layer (160) arranged between the first layer and the multilayer film.  Bowering teaches that the second layer may comprise tantalum pentoxide (Ta2O5) that may have a density of 8.2 g/cm3.   This density is greater than the density of first layer of ZrN (i.e. 7.9 g/cm3).  
This reference has met all the limitations of the claims.  However this reference does not teach explicitly that the first layer of ZrN  have a density that is lower than TiO2 (4.23 g/cm3).  Bowering et al (‘830) in the same field of endeavor teaches an EUV mirror that has a capping layer wherein the capping layer may comprise element such as calcium oxide (CaO) 
such that the compound has a metal calcium that has an electronegativity of 1.0 that is less than the electronegativity of Ti (1.54) and the CaO has a density of 3.34 g/cm3  that is less than the density of TiO2.  It would then have been obvious to one skilled in the art to apply the teachings of Bowering et al (‘380) to use suitable material for forming the capping layer.  Since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872